Citation Nr: 0835169	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  03-04 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for skin disability, other 
than chloracne.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel

INTRODUCTION

The veteran had active military service from October 1968 to 
July 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
following an August 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office & Insurance Center (RO) 
in Philadelphia, Pennsylvania.  In that decision, the RO 
denied the veteran's petition to reopen his claim for service 
connection for a skin condition.  In February 2004, the Board 
denied the veteran's claim for service connection for 
chloracne, to include as due to Agent Orange exposure.  

In January 2007, the veteran testified during a hearing 
before the undersigned Veterans Law Judge sitting at the 
Philadelphia VARO.  In March 2007, the Board reopened the 
veteran's claim for service connection for a skin disability, 
other than chloracne, and remanded the matter to the Appeals 
Management Center (AMC) for additional development and 
adjudication.  Following further development of the record, 
the AMC denied the veteran's claim and returned this matter 
to the Board.  


FINDING OF FACT

A skin disability, other than chloracne, is not related to 
the veteran's period of active military service.  


CONCLUSION OF LAW

The veteran does not have a skin disability, other than 
chloracne, that is the result of disease or injury incurred 
or aggravated during active military service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The veteran contends that he has a skin disability that is 
related to his period of military service.  During his 
January 2007 hearing before the undersigned, the veteran 
testified that he was first diagnosed with a skin disability 
less than one year following his return from Vietnam.  With 
regard to the onset of his skin disability, the veteran 
testified that he first noticed a skin disability when he 
returned home after service.  It also appears that the 
veteran testified that he didn't realize he had a skin 
disability while he was in service.  The Board notes that the 
veteran is competent to provide testimony concerning factual 
matters of which he has first hand knowledge (i.e., 
experiencing a skin disability in service and/or post 
service).  See Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, 
the veteran is not competent to say that any skin disability 
experienced in service was of a chronic nature to which 
current disability may be attributed.  

A review of the evidence of record reflects the veteran's 
longstanding post-service history of treatment for a skin 
disability manifested predominantly as cystic acne.  While 
the veteran did receive treatment on one occasion in service 
for a "rash", which was treated with Caladryl lotion, there 
is no indication that the rash manifested as any form of 
acne, nor has the veteran contended as such.  Otherwise, the 
veteran's remaining service treatment records, to include his 
separation medical examination, do not reflect a complaint, 
finding, or diagnosis for a skin disability or any form of 
acne.  

The Board notes that the veteran filed an informal claim for 
service connection for a skin disability in May 1996.  At 
that time, the veteran noted that, "I have had recurring 
skin eruptions [on the chest and back] which I attribute to 
dioxin poisoning since I left Vietnam."  In an August 1996 
formal application for benefits (VA Form 21-526), the veteran 
claimed a "rash on back" and reported that the rash 
occurred shortly after discharge from active service.  

The Board has considered the medical opinion evidence of 
record.  A report of October 2004 VA examination reflects the 
examiner's note of the veteran's reported history of having 
had cystic acne on his back, face, chest and upper arms since 
Vietnam.  The examiner's diagnosis was acne vulgaris.  The 
examiner did not provide any medical opinion regarding the 
etiology of the veteran's skin disability.  That evidence 
favorable to the veteran consists of a December 2004 addendum 
to the report of October 2004 VA examination.  In the 
addendum, a physician other than the October 2004 VA examiner 
opined that, "Based on history, the cystic acne did begin 
while [the veteran] was in the service."  The physician 
further opined that if ". . . the condition began while [the 
veteran] was in the service, it seems that this would be 
[service] connected."  

The Board notes that it may not disregard a medical opinion 
solely on the rationale that the medical opinion was based on 
a history given by the veteran, but instead must evaluate the 
credibility and weight of the history upon which the medical 
opinion is predicated.  See Coburn v. Nicholson, 19 Vet. App. 
427 (2006); Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  
As noted above, the veteran has reported both that his skin 
disability first manifest after service and also that it 
manifest during service.  In this case, the Board finds the 
veteran's reported history regarding the onset of his skin 
disability to be inconsistent.  As a result, the history is 
assessed as being less probative, which includes any medical 
opinion predicated on such history.  Otherwise, a report of 
December 2005 VA medical opinion reflects a physician's 
report that a review of the claims file documented evidence 
of longstanding cystic acne but no evidence as to the cystic 
acne being service connected.  

The Board notes that it is the responsibility of VA 
adjudicators to determine the probative weight to be ascribed 
as among multiple medical opinions in a case and to state 
reasons or bases for favoring one opinion over another.  See 
Winsett v. West, 11 Vet. App. 420, 424-25 (1998); see also 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  In this case, 
the Board finds most persuasive the opinion of the VA 
physician in December 2005 in which the veteran's skin 
disability, manifested as cystic acne, was found not to be 
related to his period of service.  The physician's opinion is 
supported by the evidence of record.  Otherwise, the Board 
simply does not find as persuasive the favorable opinion of 
the October 2004 physician which appears to be based on the 
veteran's history of having cystic acne (skin disability) in 
service.  As noted above, the veteran's history regarding the 
onset of any skin disability has been inconsistent as he has 
reported that his skin disability began in service as well as 
reported that it began after service.  Thus, the medical 
opinion evidence based on the veteran's reported history is 
deemed less probative and given less weight.  Furthermore, 
the service and post-service evidence does not necessarily 
support the opinion of the October 2004 physician.  

Therefore, the Board simply does not find that the weight of 
the competent medical evidence supports that the veteran's 
skin disability, manifested as cystic acne, is related to his 
period of active service.  Additionally, cystic acne is not 
one of the listed presumptive diseases associated with 
exposure to herbicide agents.  38 C.F.R. §§ 3.307, 3.309(e) 
(2007).  Furthermore, there is a lack of any medical evidence 
relating a skin disability, to include cystic acne, on a 
direct basis, to presumed herbicide exposure in Vietnam.  
Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  
While the veteran's contentions with respect to his claim 
have been considered, the veteran is not competent to render 
a medical opinion as to the etiology of any skin disability, 
such as cystic acne.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

In conclusion, the Board finds that the preponderance of 
evidence weighs against the veteran's claim for service 
connection for a skin disability, other than chloracne.  
Thus, the claim on appeal must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as a preponderance 
of the evidence weighs against the claim, that doctrine is 
not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  

II. Veterans Claims Assistance Act

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

The Board notes that, effective May 30, 2008, VA revised 
38 C.F.R. § 3.159 (2007).  See 73 Fed. Reg. 23353-23356 
(April 30, 2008).  In particular, the amended regulation 
removes the third sentence of 38 C.F.R. § 3.159(b)(1) which 
states that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Additionally, the fourth sentence of 38 C.F.R. 
§ 3.159(b)(1) is changed to read, "The information and 
evidence that the claimant is informed that the claimant is 
to provide must be provided within one year of the date of 
the notice."  The amended regulation also adds a new 
paragraph, (b)(3), to 38 C.F.R. § 3.159 which states that no 
duty to provide section 38 U.S.C.A. § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  The amendments to 38 C.F.R. § 3.159 apply to 
all applications for benefits pending before VA on, or filed 
after, May 30, 2008.  

In this case, the Board finds that all notification and 
development action needed to render a decision on the claim 
on appeal has been accomplished.  Through notice letters in 
June 2001 and November 2005, the veteran received notice of 
the information and evidence needed to substantiate his claim 
on appeal.  Thereafter, the veteran was afforded the 
opportunity to respond.  Hence, the Board finds that the 
veteran has been afforded ample opportunity to submit 
information and/or evidence needed to substantiate his claim.  

The Board also finds that the June 2001 and November 2005 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the veteran was notified that the agency of original 
jurisdiction (AOJ) was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The veteran was requested to 
identify any medical providers from whom he wanted the AOJ to 
obtain and consider evidence.  The veteran was also requested 
to submit evidence in his possession in support of his claim.  
Furthermore, in November 2007, the AOJ provided the veteran 
notice on effective date and disability rating elements.  See 
e. g., Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Also as regards to VA's notice requirements, the notice 
should inform the veteran of:  (1) the evidence that is 
needed to substantiate the claim, (2) the evidence, if any, 
to be obtained by VA, and (3) the evidence, if any, to be 
provided by the claimant.  38 C.F.R. § 3.159.  As indicated 
above, these requirements have been met in this case.  
Although the complete notice required by the VCAA was not 
provided until after the AOJ initially adjudicated the 
veteran's claim, "the appellant [was] provided the content-
complying notice to which he [was] entitled." Pelegrini v. 
Principi, 18 Vet. App. 112, 122 (2004).  Consequently, the 
Board does not find that any late notice or the piecemeal 
notice in this case under the VCAA requires remand to the 
AOJ.  Nothing about the evidence or any response to the AOJ's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.  

The Board also points out that there is no indication that 
any additional action is needed to comply with the duty to 
assist in connection with the claim on appeal.  Here, as 
noted above, the veteran's service treatment records have 
been associated with the claims file as have relevant post-
service VA and private treatment records.  The veteran has 
also been afforded a VA medical examination and the AOJ has 
obtained medical opinions regarding the veteran's claim.  
Otherwise, neither the veteran nor his representative has 
alleged that there are any outstanding medical records 
probative of the veteran's claim on appeal that need to be 
obtained.  

With regard to outstanding records, the Board notes that in a 
May 1996 statement, the veteran identified having received 
treatment for his claimed skin disability at a VA clinic in 
Philadelphia during the "mid-1970's."  Following the 
veteran's report, the AOJ requested medical records from the 
Philadelphia VA Medical Center (VAMC) for any treatment 
received by the veteran since January 1970.  Thereafter, the 
AOJ received medical records from the Philadelphia VAMC 
reflecting treatment of the veteran no earlier than 1990.  An 
additional search in November 2005 by the Philadelphia VAMC 
for medical records associated with the veteran's treatment 
from 1970 to 1990, to include an archive search, also did not 
reveal any additional records.  During his January 2007 
hearing, the veteran testified that he was aware that the 
identified VA treatment records from 1970 were unavailable 
for review.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.


ORDER

The appeal is denied.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


